DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Yadong (Chinese Pub. No. CN110688449 A) in view of Jin Jong (Chinese Pub. No. CN108052609 A).
Regarding claim 1, Xu Yadong teaches a computer device, comprising: one or more processors; and machine-readable medium coupled to the one or more processors and storing 
obtain an address including a plurality of characters (page 7, line 43-45, acquiring address text); 
apply the address to a deep learning model to obtain an output, the output including indications of an address component type from among a plurality of address component types for each character of the plurality of characters of the address, the deep learning model being trained using a plurality of reference address records and a plurality of modifications to the plurality of reference address records based on the plurality of address component types (Xu Yadong, page 3, page 6, line 28-42, page 7, line 1-11, the address text is prelabeled, and an entity tag and non-entity tag of address text is obtained; the address text sequence to be labeled is processed through the deep target learning model for an entity tag of the address text sequence to be labeled to be obtained; the address text is pre-labeled to obtain an entity tag and non-entity tag of the address text, the entities in the address text that need to be focused on are elements that contain geographical information for describing the characteristics of each word in the address, and the position of the word in each level element is described such as Province, District Road; page 8, line 1-13, training the deep learning model according to address text, the entity label and the non-entity label to obtain the target deep learning model) 
parse the output based on the indications of the address component type for each character of the plurality of characters to obtain a plurality of labeled address components for the address (page 3, page 6, line 28-42, page 7, line 1-11, the address text is prelabeled, and an entity tag and non-entity tag of address text is obtained; the address text sequence to be labeled is 
But did not explicitly disclose: compare the plurality of labeled address components for the address to the plurality of reference address records to determine a matched address record identifying a geographic location corresponding to the address.
Jin Jong teaches : compare the plurality of labeled address components for the address to the plurality of reference address records to determine a matched address record identifying a geographic location corresponding to the address (Jin Jong, page 3-4, querying for quick search, the normal address information matched may contain one or several addresses information from the normal address information matched, then return the normal address; in conjunction with the teaching of Xu Yadong, 5th and 6th paragraphs, after the network model adopting the 16-grade geographic label is trained by the pre-labeled training set, the final output address resolution result as follows: ‘Provision: Jiangxi| City: Jiujang City| County: Pengzu| Town:Longtown|Build: Central Square|Institution:Baijiafu Supermarket’, it teaches compare the plurality of labeled address components for the address to the plurality of reference address records to determine a matched address record identifying a geographic location corresponding to the address as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include comparing the plurality of labeled address components for the address to the plurality of reference address records to determine a matched address record identifying a geographic location corresponding to the address into address text processing based on deep learning of Xu Yadong.

Regarding claim 2, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the computer program code further comprises sets of instructions executable by the one or more processors to: generate the plurality of modifications to the plurality of reference address records by modifying, adding, or removing one or more characters in a subset of the plurality of reference address records (Xu Yadong, page 7, last paragraph, cleaning up the text address using rule tree cleaning method while Jin Jong, page 3 teaches standardizing to make address become unified and is operated for subsequent match); create training data based on the plurality of reference address records and the plurality of modifications; and generate the deep learning model using the training data (Xu Yadong, page 8, line 1-13, training the deep learning model according to address text, the entity label and the non-entity label to obtain the target deep learning model).
Regarding claim 3, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the plurality of modifications to the plurality of reference address records are based on one or more of address equivalence rules, typographical errors, and phonetic similarity rules (Xu Yadong, page 7, last paragraph, cleaning up the text address using rule tree cleaning method while Jin Jong, page 3-4 teaches standardizing to make address become unified and is operated for subsequent match).
Regarding claim 4, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the computer program code further comprises sets of instructions executable by the one or more processors to: apply a character 
Regarding claim 5, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the computer program code further comprises sets of instructions executable by the one or more processors to: apply a classification function to the output to obtain a classified output, wherein the output parsed to obtain the plurality of labeled address components is the classified output (Xu Yadong, page 3, page 6, line 28-42, page 7, line 1-11, the address text is prelabeled, and an entity tag and non-entity tag of address text is obtained; the address text sequence to be labeled is processed through the deep target learning model for an entity tag of the address text sequence to be labeled to be obtained; the address text is pre-labeled to obtain an entity tag and non-entity tag of the address text, the entities in the address text that need to be focused on are elements that contain geographical information for describing the characteristics of each word in the address, and the position of the word in each level element is described such as Province, District Road while Xu Yadong, page 3-4 teaches standardizing to make address become unified and is operated for subsequent match).
Regarding claim 6, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the computer program code further comprises sets of instructions executable by the one or more processors to: generate a standardized address based on the matched address record, the standardized address formatted according to a plurality of standardization rules and indicating one or more address component 
Regarding claim 7, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the deep learning model is a multi-layer bi-directional long short-term memory recurrent neural network model (Xu Yadong, page 5, 5th paragraph, the deep learning model for performing tagging of address text can adopt a bidirectional long-short term memory network).
As per claims 8-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 1-7 respectively and are similarly rejected.
As per claims 15-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 1-3 respectively and are similarly rejected.
Regarding claim 18, Xu Yadong as modified by Jin Jong teach all claimed limitations as set forth in rejection of claim 1, further teach applying a character embedding model to the address to obtain a character embedded address, wherein the address applied to the deep learning model is the character embedded address (Xu Yadong, page 5, last paragraph, page 6, first paragraph, applying word embedding, each element of input address text is mapped into a low frequency dense word vector by utilized embedding matrix); and applying a classification function to the output to obtain a classified output, wherein the output parsed to obtain the plurality of labeled address components is the classified output (Xu Yadong, page 3, page 6, line 28-42, page 7, line 1-11, the address text is prelabeled, and an entity tag and non-entity tag of address text is obtained; the address text sequence to be labeled is processed through the deep target learning model for an entity tag of the address text sequence to be labeled to be obtained; the address text is pre-labeled to obtain an entity tag and non-entity tag of the address text, the 
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 6-7 respectively and are similarly rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/KEN HOANG/Examiner, Art Unit 2168